Title: To Thomas Jefferson from William Tatham, 11 November 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Novemr. 11th. 1807. Norfolk.
                        
                        Just as I completed the Land part of my Survey,
                            (forming a correct base, and accurate adjustment of the most prominent objects) by Compass & Chain, perambulating
                            high Water level from the Southward of the Light House on Cape Henry
                            to the Mouth of Long Creek, including Lynhaven Inlet, a British tender [with] two row boats (one of them large) came to an Anchor Close to the Western junction of the Bar with the
                            Pleasure House Beach; and a large party landed & staid (apparently Duck & fowl shooting) a good part of
                            the day. What their real object was I know not; but, judging from appearances, they viewed the
                            Coast Well, before landing, & appeared to be prepared for consequences. These, & the adjacent, premises are full
                            of Nt. Cattle & Hogs; & several guns were fired in the dead of the Night before, but it seems doubtful
                            whether by them or our own people.
                        I wish some friendly mode of suspending hostilities could be adopted; for, it seems to be drawing to a focus
                            that we either punish them, or (begging his B. Majestys pardon for assuming a right to govern ourselves) humbly ask the
                            King’s acceptance of our recantation, & the surrender of his revolted Colonies in America!!!
                        I confess, my feelings were almost beyond my philoshy, & forbearance, at seeing Your official
                            interdictions so impudently treated and, I sincerely regreat an approaching necessity of committing this business to the
                            care of a Rifle Corps from the interior, or committing the Whole Coun[try] into a state of desultory Warfare.
                        I am Dr. Sir Yours
                        
                            Wm Tatham
                            
                        
                        
                            P.S. I found the inclosed letter delayed on the Way.—
                        
                        
                            W. T.
                        
                    